ORDER
The Court having considered the joint petition of the Attorney Grievance Commission and respondent, James D. Gentile, to suspend, by consent, the respondent for a period of thirty (30) days, it is, this 2nd day of January, 1997
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted and James D. Gentile is hereby, suspended from the practice of law for a period of thirty (30) days, commencing at the close of business December 31, 1996 and terminating on January 31, 1997; and it is further
ORDERED that James D. Gentile will, during the term of his suspension, comply with its terms as set forth in the joint petition and prior to his resumption of practice on February 1, 1997, he shall file with Bar Counsel a verified statement that he has complied in all respects for the terms of his suspension, and it is further
ORDERED that the Clerk of this Court shall strike the name of James D. Gentile from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.